Citation Nr: 1300954	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  08-36 560	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a right knee disability. 

2.  Entitlement to service connection for posttraumatic stress disorder and for a psychiatric disorder other than posttraumatic stress disorder.

3.  Entitlement to service connection for coronary artery disease.

4.  Whether the severance of service connection for diabetes mellitus was proper.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1968 to July 1972. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2005, in July 2009, and in August 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA)

In September 2009, in July 2010, and in June 2012, the Veteran appeared at hearings before Decision Review Officers.  Copies of the transcripts are in the Veteran's file.

In May 2006, within the one-year period following the rating decision in July 2005 by the RO, denying the application to reopen the claim for service connection for a right knee disability, that is, prior to the expiration of the appeal period, the Veteran submitted evidence from a private physician, associating degenerative joint disease of the right knee to an in-service injury, and a notice of disagreement.  The additional evidence was construed by the RO as a new claim to reopen.  

In accordance with 38 C.F.R. § 3.156(b), VA is required to determine whether additional evidence submitted during the appeal period is new and material evidence related to the pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Here, the Board finds that new and material evidence on the application to reopen the claim of service connection for right knee disability was received within one year of the rating decision in July 2005 by the RO, and there is a pending appeal based on the rating decision in July 2005, rather than on any later rating decision by the RO addressing the same claim.



Although the RO reopened the claim as evidenced by the supplemental statement of case in January 2010.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).

The claims of service connection for posttraumatic stress disorder and a psychiatric disorder other than posttraumatic stress disorder and for coronary artery disease, and the question of severance of service connection for diabetes mellitus are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in April 1973, the RO denied service connection for a right knee disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision.

2. The additional evidence presented since the rating decision in April 1973 by the RO, denying service connection for a right knee disability relates to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The rating decision in April 1973 by the RO, denying service connection for a right knee disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2012).

2. The additional evidence presented since the rating decision in April 1973 by the RO is new and material, and the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


The Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claim, further discussion here of compliance with the VCAA is not necessary as the claim is the only one decided.   

Under the duty to assist, the Board is directing additional development of the reopened claim of service connection for a right knee disability. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

Procedural History and Evidence Previously Considered

In a rating decision in April 1973, the RO denied service connection for right knee disability on the basis that the post-service internal derangement of the right knee did not have onset in service as the service treatment records did not show any right knee condition.  In a letter in May 1973, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  And no new evidence pertinent to the claim was received by VA within one year from the date that the RO notified the Veteran of rating decision in May 1973.  

As the Veteran did not initiate an appeal of the rating decision by the RO in April 1973, the rating decision became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.


The evidence of record at the time of the rating decision in April 1973 is summarized as follows.

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of a right knee abnormality.  

After service, on VA examination in February 1973, the Veteran gave a history of right knee swelling and tightness in July 1968 after marching in boot camp, that he experience similar symptoms about a year later and again in June 1972 and after service in 1973.  An X-ray showed a normal right knee except for narrowing of the medial aspect of the joint space.  The diagnosis was internal derangement of the right knee without current clinical findings.  

Current Claim to Reopen

As the unappealed rating decision in April 1973 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.

As the Veteran's current application to reopen the claim was received in March 2005, the current regulatory definition of new and material evidence applies.

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).





For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Additional Evidence and Analysis

The additional evidence presented since the rating decision in April 1973 consists in pertinent part a private medical record and a statement from a former shipmate. 

A record of a private physician shows that in June 2005 the Veteran was evaluated for a right knee problem.  According to the Veteran in May 1972 aboard ship he fell down a ladder and injured his right knee, which was not treated, but he had locking, catching, and popping of the knee.  The physician's impression was degenerative changes of the right knee with a varus deformity and loss of the medial joint space, probably from an old untreated meniscal tear.  

In a statement in May 2007, a former shipmate stated that in May 1972 he assisted the Veteran to sick bay after the Veteran fell on his right knee. 

For the limited purpose of reopening the claim, the credibility of newly submitted evidence is presumed.  As the evidence relates to unestablished facts necessary to substantiate the claim, namely, the post-service right knee disability is associated with an injury in service and competent evidence of a right knee injury in service, the lack of such evidence was the basis for the previous denial of claim, the newly submitted evidence is new and material under 38 C.F.R. § 3.156, and the claim of service connection for a right knee disability is reopened.



ORDER

As new and material evidence has been presented, the claim of service connection for a right knee disability is reopened, and, to this extent only, the appeal is granted.  


REMAND

On the reopened claim of service connection for a right knee disability, the Veteran was afforded a VA examination in November 2009.  As the VA examiner did not account for the competent and credible lay evidence of a knee injury in service, the medical opinion rendered is inadequate.  As the evidence of record does not contain sufficient evidence to decide the claim, further development under the duty to assist is needed.  

On the claim of service connection for posttraumatic stress disorder, on a VA screening for posttraumatic stress disorder in July 2010, the diagnosis was posttraumatic stress disorder.  On VA examination in April 2011, the VA examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of posttraumatic stress disorder even though the claimed in-service stressor was related to fear of hostile military activity.  An intermittent explosive disorder was diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for service connection for posttraumatic stress disorder encompass all psychiatric disorders afflicting a Veteran).   As the evidence of record does not contain sufficient evidence to decide the claim on the applicable theories of service connection, further development under the duty to assist is needed. 

On the claim of service connection for coronary artery disease, the Veteran asserts that in May 1972 his ship, USS Charles P. Cecil (DD-835), entered Da Nang harbor, exposing him to Agent Orange, raising presumptive service connection for ischemic heart disease.  

The ship's deck log shows that the ship entered Da Nang harbor on May 5, 1972.  As it is not clear whether ship docked at a pier in the harbor, further development under the duty to assist is needed. 

On the question of severance of service connection for diabetes mellitus, in the statement of the case in September 2012, in the reasons and bases section, the rationale for the severance shifts the burden of proof from VA to the Veteran, which is contrary to 38 C.F.R. § 3.105(d), governing severance of service connection.  As the statement of the case has a material defect, further development for procedural due process is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since July 2012. 

2.  Apart from the ship's deck log, which is already of record, ask the proper federal custodian to search Navy records for documentation that on May 5, 1972, the USS Charles P. Cecil (DD-835) docked at a pier in Da Nang Harbor in order to transfer a drone aircraft. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. Afford the Veteran VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current right knee degenerative changes are a progression of the symptoms in service or the development of new and separate condition? 



In formulating the opinion, the VA examiner is also asked to consider that the Veteran as a lay person is competent in describing a knee injury and knee symptoms, such as swelling and locking, which later support a diagnosis by a medical professional, regardless of the lack of contemporaneous medical evidence.  Also the Board finds that the statements of the Veteran and of a former shipmate are credible as to the right knee injury in service. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to a knee injury in service, please identify the other potential etiologies, when the knee injury in service is not more likely than any other etiology to cause the current right knee disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the examiner for review. 

4.  Afford the Veteran a VA examination, including psychological testing for posttraumatic disorder, by a VA psychiatrist or psychologist, who has not previously examined the Veteran, to determine: 





a).  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that the Veteran has posttraumatic stress disorder due to an in-service stressor, including fear of hostile military activity?

b).  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that the Veteran has a psychiatric disorder other than posttraumatic stress disorder caused by the events in service? 

The Veteran's file should be made available to the examiner for review. 

5.  After the requested development is completed, adjudicate the claim of service connection for a right knee disability on the merits and the claims of service for posttraumatic stress disorder and a psychiatric disorder other than posttraumatic stress disorder and for coronary artery disease.  If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

6.  Issue a supplemental statement of the case on the question of severance of service connection for diabetes mellitus to explain: 




Why service connection for diabetes mellitus was the result of clear and unmistakable error, that is, either the correct facts were not before the VA or the law was incorrectly applied.  The burden of proof is on VA to show that the grant of service connection was clear and unmistakable erroneous.  Stated differently, the Veteran need not produce evidence to show that service connection is warranted.  As for applicable law, cite the applicable authority that a ship anchored in Da Nang harbor does not constitute an inland waterway for the purpose of presumptive service connection for diabetes mellitus due to exposure to Agent Orange, for example, M21-1MR, Part IV. ii.2.C.10.kk. if in effect in June 2011, when service connection was granted. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


